DETAILED ACTION
This office action is in response to communication filed on August 2, 2022.

Response to Amendment
Amendments filed on August 2, 2022 have been entered.
The specification has been amended.
Claims 1-3, 7, 11-13 and 17-18 have been amended.
Claims 9-10 and 19-20 remain cancelled.
Claims 1-8 and 11-18 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 08/02/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn.

Applicant’s arguments, see Remarks (p. 9), filed on 08/02/2022, with respect to the objections to claims 1-3, 7, 11-13 and 17-18 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Examiner’s Note
Claims 1-8 and 11-18 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining potential fatigue condition in a hydraulic system by monitoring pressure, which causes strain on components of hydraulic system, see specification at [0008]), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 11 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining potential fatigue condition in a hydraulic system by monitoring pressure, which causes strain on components of hydraulic system, see specification at [0008]), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-8 and 12-18, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1. (Currently Amended) 
Akiyama (EP 1832798 A1, IDS record) discloses:
A method of monitoring health of a system ([0001]: a management system (see Figs. 7 and 10) is capable of detecting damage to a marine hose by analyzing collected stress data (see [0042]) for replacement purposes), comprising: 
monitoring, via a processor (Figs. 7 and 10, item 31 - ‘computer’), pressure within the system (Fig. 2, items 14 – “strain gauges”; [0023]-[0024]: strain gauges detect (monitor) forces (pressure) applied to the marine hose, with this information being stored in memory for analysis (see Fig. 8-9 and [0041]-[0042] regarding a worker using a computer to display the information to detect whether the marine hose is experiencing abnormal external force)); 
generating, via a strain gauge (Fig. 2, items 14 – “strain gauges”) affixed to the hydraulic fitting (Fig. 1, item 12 – ‘flange’; [0022]: the marine hose includes flanges for connecting the marines hoses (see also Fig. 4, [0030])), a time sequence of signals indicative of strain of the hydraulic fitting ([0023]-[0024]: strain gauges detect (monitor) forces (pressure) applied to the marine hose with time data (see also [0036])); 
counting, via the processor (Figs. 7 and 10, item 31 - ‘computer’), a number of times the pressure in the system has exceeded a first threshold ([0042]: a computer analyzes the stress information obtained from the strain gauges and counts the number of time in which the stress exceeded a specific threshold); and
determining, via the processor, when a potential fatigue condition may occur based on the number of times the pressure in the system has exceeded the first threshold ([0042]: a computer analyzes the stress information obtained from the strain gauges and counts the number of time in which the stress exceeded a specific threshold in order to estimate a fatigue degree based on the number of times the stress exceeded the threshold).

Akiyama (EP 1832798 A1, IDS record) further teaches:
“In addition, the computer 31 analyzes the information, and estimates a fatigue degree of each marine hose based on the number of times in which stress exceeding a specific threshold has been generated in the marine hose and on the magnitude of each stress with a curve of repetitive stress-repetitive number (S-N curve) indicating a relation between stress value generated in the marine hose and number of repetitions until breakage, and displays this information on the computer display image” ([0042]: a computer estimates fatigue degree (fatigue condition) based on the number of times in which stress obtained from the strain gauges (see [0036]) exceeds a specific threshold);
“FIG. 8 is an example of a computer display image showing stress value obtained from each strain gauge provided in the marine hoses. From this display image, the worker can visually understand how much external force is applied to which marine hose. In the figure, F1 to F6 indicate marine hoses” ([0043]: stress value and fatigue degree corresponding to each marine hose are displayed); and 
“FIG. 9 is an example of a computer display image showing results of the information from the marine hoses analyzed by the computer in real time. Based on the information of the display image, it is possible to send instruction to the worker so as not to add large external force to the marine hose when he operates the marine hose. Therefore, attachment and detachment of the marine hose can be performed safely” ([0044]: indications of maximum (minimum – arrows pointing down) stress for each hose are displayed for allowing a worker to operate the marine hoses safely).

Deckard (US 20060196252 A1) teaches:
	“A system for predicting structural failure of a wall of a hydraulic hose subjected to pressure cycles that induce fatigue in the wall, the wall having an innermost layer for contact with a fluid contained by the vessel and an outermost layer parallel with the innermost layer, the system comprising: strain-sensing means between the innermost and outermost layers …” (claim 10: a hydraulic hose is subjected to pressure cycles that induce fatigue in the wall of the hose (see also [0006]-[0007] regarding predicting structural failure of hoses for replacement purposes; and [0008]-[0009] regarding using strain-sensing means to detect distortions on the wall of the hose)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“either: 
counting, via the processor, a number of times the pressure in the system has exceeded a second threshold; and 
determining, via the processor, when a potential fatigue condition may occur based on the number of times the pressure in the system has exceeded the second threshold; 
and/or: 
determining, via the processor, a sequence of alternating maxima and minima of the time sequence of signals; 
determining, via the processor, fatigue values corresponding to adjacent maxima/minima pairs of the sequence of alternating maxima and minima; 
summing, via the processor, the fatigue values determined so as to obtain a summation result; 
comparing, via the processor, the summation result with a fatigue threshold value so as to obtain a comparison result; and
determining, via the processor, when the potential fatigue condition may occur based on the comparison result,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claim 11. (Currently Amended) 
Akiyama (EP 1832798 A1, IDS record) discloses:
A system (Figs. 7 and 10, [0001]: a management system is capable of detecting damage to a marine hose by analyzing collected stress data (see [0042]) for replacement purposes) for monitoring health of a hydraulic system (Fig. 1, item 10 – “marine hose”; [0001] [0022]: a marine hose is used to form a hose line to transport oil), the system comprising: 
a strain gauge (Fig. 2, items 14 – “strain gauges”) affixed to a hydraulic fitting in the hydraulic system (Fig. 1, item 12 – ‘flange’; [0022]: the marine hose includes flanges for connecting the marines hoses (see also Fig. 4, [0030])), the strain gauge configured to monitor pressure within the hydraulic system and to generate a time sequence of signals indicative of strain of the hydraulic fitting ([0023]-[0024]: strain gauges detect (monitor) forces (pressure) applied to the marine hose with time data (see also [0036]), with this information being stored in memory for analysis (see Fig. 8-9 and [0041]-[0042] regarding a worker using a computer to display the information to detect whether the marine hose is experiencing abnormal external force); and 
a controller (Figs. 7 and 10, item 31 - ‘computer’) configured to: 
count a number of times the pressure in the hydraulic system has exceeded a first threshold ([0042]: a computer analyzes the stress information obtained from the strain gauges and counts the number of time in which the stress exceeded a specific threshold); and 
determine when a potential fatigue condition may occur based on the number of times the pressure in the hydraulic system has exceeded the first threshold ([0042]: a computer analyzes the stress information obtained from the strain gauges and counts the number of time in which the stress exceeded a specific threshold in order to estimate a fatigue degree based on the number of times the stress exceeded the threshold).  

Akiyama (EP 1832798 A1, IDS record) further teaches:
“In addition, the computer 31 analyzes the information, and estimates a fatigue degree of each marine hose based on the number of times in which stress exceeding a specific threshold has been generated in the marine hose and on the magnitude of each stress with a curve of repetitive stress-repetitive number (S-N curve) indicating a relation between stress value generated in the marine hose and number of repetitions until breakage, and displays this information on the computer display image” ([0042]: a computer estimates fatigue degree (fatigue condition) based on the number of times in which stress obtained from the strain gauges (see [0036]) exceeds a specific threshold);
“FIG. 8 is an example of a computer display image showing stress value obtained from each strain gauge provided in the marine hoses. From this display image, the worker can visually understand how much external force is applied to which marine hose. In the figure, F1 to F6 indicate marine hoses” ([0043]: stress value and fatigue degree corresponding to each marine hose are displayed); and 
“FIG. 9 is an example of a computer display image showing results of the information from the marine hoses analyzed by the computer in real time. Based on the information of the display image, it is possible to send instruction to the worker so as not to add large external force to the marine hose when he operates the marine hose. Therefore, attachment and detachment of the marine hose can be performed safely” ([0044]: indications of maximum (minimum – arrows pointing down) stress for each hose are displayed for allowing a worker to operate the marine hoses safely).

Deckard (US 20060196252 A1) teaches:
	“A system for predicting structural failure of a wall of a hydraulic hose subjected to pressure cycles that induce fatigue in the wall, the wall having an innermost layer for contact with a fluid contained by the vessel and an outermost layer parallel with the innermost layer, the system comprising: strain-sensing means between the innermost and outermost layers …” (claim 10: a hydraulic hose is subjected to pressure cycles that induce fatigue in the wall of the hose (see also [0006]-[0007] regarding predicting structural failure of hoses for replacement purposes; and [0008]-[0009] regarding using strain-sensing means to detect distortions on the wall of the hose)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“a controller configured to: 
either: 
count a number of times the pressure in the hydraulic system has exceeded a second threshold; and 
determine when a potential fatigue condition may occur based on the number of times the pressure in the hydraulic system has exceeded the second threshold; 
and/or: 
determine a sequence of alternating maxima and minima of the time sequence of signals; 
determine fatigue values corresponding to adjacent maxima/minima pairs of the sequence of alternating maxima and minima; 
sum the fatigue values determined so as to obtain a summation result; 
compare the summation result with a fatigue threshold value so as to obtain a comparison result; and 
determine when the potential fatigue condition may occur based on the comparison result,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.  

Regarding claims 2-8 and 12-18. 
They are allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857